Citation Nr: 1128418	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-02 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than post-traumatic stress disorder (PTSD), to include as secondary to service connected disability.

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service connected lumbar spine disability.  

3.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service connected lumbar spine disability.  

4.  Entitlement to service connection for PTSD. 

5.  Entitlement to an increased initial rating for degenerative disc disease/degenerative joint disease of the lumbar spine, rated 0 percent from October 16, 2000, 10 percent from March 27, 2007, 0 percent from September 16, 2008, and 10 percent from December 31, 2009.  

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

8.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1977 to November 1977, and subsequent service in the National Guard to April 1982.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (hereinafter VA) Regional Office in Louisville, Kentucky, (hereinafter RO).  

In February 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  There is no competent evidence linking a psychiatric disability other than PTSD to service or service connected disability.  

2.  A current disability due to right or left lower extremity radiculopathy is not demonstrated by competent evidence.  

3.  A 2009 VA examination concluded the Veteran does not have PTSD, and PTSD diagnoses in the record prior to, and subsequent to that examination report are not linked to an in-serve stressor.   

4.  Degenerative disc disease/degenerative joint disease of the lumbar spine has resulted in moderate, but not severe, limitation of motion since the effective date of the grant of service connection.  

5.  Degenerative disc disease/degenerative joint disease of the lumbar spine has not resulted severe recurring attacks of intervertebral disc syndrome with intermittent relief or severe disability due to lumbosacral strain since the effective date of the grant of service connection.  

6.  For the period beginning September 23, 2002, degenerative disc disease/degenerative joint disease of the lumbar spine has not resulted in incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period. 

7.  For the period beginning September 26, 2003, degenerative disc disease/degenerative joint disease of the lumbar spine has not resulted in 30 degrees or less of forward flexion of the thoracolumbar spine or favorable ankylosis of the entire thoracolumbar spine.  

8.  The medical evidence does not demonstrate recurrent subluxation or instability of the either knee or that flexion is limited to 45 degrees or extension to 10 degrees in either knee. 

9.  Marked limitation of right ankle motion is not demonstrated.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by service and is not the result of or proximately due to, nor has it been aggravated by, service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

3.  Right or left lower extremity radiculopathy was not incurred in or aggravated by service and is not the result of or proximately due to, nor has it been aggravated by, service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for an initial rating of 20 percent, but no more, for degenerative disc disease/degenerative joint disease of the lumbar spine effective for the entire appeal period are met.   38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002); DCs 5235-5243 (2010).   

5.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease in either knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2010).

6.  The criteria for an initial rating in excess of 10 percent for arthritis of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5271, 5284 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify with respect to the claims for service connection for, respectively, a psychiatric disability including on a secondary basis and PTSD, was fulfilled by letters dated in February 2003 and September 2009 that informed the Veteran of the information and evidence necessary to prevail with respect to these claims.  The duty to notify with respect to the claims for service connection for right and left lower extremity radiculopathy was fulfilled by letter dated in October 2008 that also informed the appellant of the information and evidence necessary to prevail with respect to these claims.  

With respect to the claims for increased compensation on appeal, the Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the initial rating and effective date assigned by a RO for an award of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once the March 2006, December 2008, and March 2009 rating decisions were made awarding service connection, an effective date, and a rating for the award of service connection for, respectively, arthritis of the right ankle, degenerative joint disease of the right and left knee and degenerative disc disease/degenerative joint disease of the lumbar spine, 5103(a) notice had served its purpose, as the claims had already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).
 
As for the duty to assist, the available service treatment reports and voluminous VA and private clinical reports have been obtained.  The Veteran was also afforded VA examinations in February 2008, May 2009 and November 2010 that included opinions as to whether the Veteran has a psychiatric disorder that was the result of service injury or service connected disability and a VA examination in May 2009 followed by a June 2009 addendum addressing the issue of whether the Veteran has PTSD.  An October 2009 VA examination addressed the question as to whether the Veteran has lower extremity radiculopathy due to service connected lumbar disability.  

With respect to the question of the proper ratings to be assigned for the service connected lumbar disability, there is sufficient clinical evidence of record contained in VA outpatient treatment records dated through December 2010 and reports from VA examinations conducted in June 2004, May 2008, January 2009 and October 2009 to determine the proper rating to be assigned for the service-connected lumbar disability.  Reports from November 2008 and October 2009 VA examinations contain sufficient clinical findings to determine the proper ratings to be assigned for the service connected knee disabilities and reports from May 2008, November 2008, October 2009, and September 2010 VA examinations contain sufficient clinical evidence to determine the proper rating to be assigned for the service connected right ankle disability.  The aforementioned VA outpatient treatment reports dated through December 2010 also provide additional information to assist the Board in its adjudication of the claims for increased ratings for the service connected knee and right ankle disabilities.  Finally, review of the testimony presented to the undersigned in February 2011 does not reveal any indication that there are additional treatment records that are available and need to be obtained.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf currently contained in seven claims files.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

A.  Service Connection Claims 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including psychoses, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In order to warrant a grant of service connection, that a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-service stressor for PTSD varies "depending on whether or not the Veteran was 'engaged in combat with the enemy'. . . .  Where . . . VA determines that the Veteran did not engage in combat with the enemy . . . the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite additional evidence may be obtained from sources other than the Veteran's service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

VA amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor when it is related to fear of hostile military or terrorist activity.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).  

The service treatment reports do not reflect an acquired psychiatric disorder or lower extremity radiculopathy.  While the record reflects that the Veteran cut his arm in an attempt to be discharged from the service, there is no indication in the service treatment reports that the Veteran had an acquired psychiatric disorder therein.  In this regard, an August 30, 1977, mental hygiene officer's determination concluded that the Veteran had a passive-aggressive and severe anti-social personality with a long history of social and personal maladaptive behavior patterns and self destructive tendencies.  (To the extent that a personality disorder was demonstrated in service, the Board emphasizes that personality disorders are not "diseases" for which service connection can be granted, and as a matter of law are not compensable disabilities.38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992)).  The Veteran did affirm that he suffered from "depression or excess worry" on a medical history completed at separation, but the examination conducted at that time did not reveal a psychiatric disability.  

The post service evidence does not reflect that a psychotic disorder was shown to a compensable degree within one year of separation from service.  In this regard, the first evidence of mental health treatment after service is contained in private psychiatric reports reflecting treatment beginning in June 1985 after an outburst in which the Veteran struck a wall in his home.  Valium was prescribed at that time.  An August 1985 report indicated the Veteran's behavior was suggestive of someone that was manic.  These reports do not reflect the Veteran attributing his problems to service or service connected disability, but instead such events as the accidental death of this daughter and marital problems.  

The Veteran was hospitalized in June and July 1991 after making suicidal threats.  Stressful events listed included a history of childhood sexual abuse and marital problems.  The impression was major depression with suicidal ideation.  The Veteran was also admitted for private hospitalization in March 1994 after another suicide attempt following an argument with his girlfriend.  Symptoms of PTSD were described in the form of flashbacks to the death of his daughter in a fire that he was also caught in.  The final diagnosis included atypical psychosis, major depression and PTSD.  Private clinical reports dated in 1999 reflect an impression of "symptoms of PTSD" and depression.  Stressful events were not described as being incurred in service but instead sexual abuse as a child and the death of the Veteran's daughter.  Private clinical records dated in 2002 and 2003 note complaints of anxiety, the prescription of Valium, and an assessment of anxiety disorder.  

The Veteran was admitted to a VA hospital for psychiatric treatment in February 2007 with threats initially of harming himself.  His chief complaint on admittance was that he had "proven" his case that he had PTSD due to the fact that he sustained a chip fracture in the military but his superiors made him run on it anyway.  The Veteran did well during his hospitalization but continued to complain that he had not been adequately compensated by VA.  The diagnosis on discharge was rule out schizoaffective disorder, bipolar type, and he was followed up thereafter for VA psychiatric outpatient treatment by VA.  

The Veteran asserts that he has developed a psychiatric disability secondary to service connected disability.  While there is nothing in the record to suggest that this is not the Veteran's sincere belief, and his credibility with regard to this assertion will not be questioned in the Board's analysis, the Veteran is not competent to attribute a psychiatric disability to a service connected disability, as only a medical professional is competent to render conclusions as to the etiology of such disabilities as acquired psychiatric disabilities.  Likewise, while the Board has considered the statements submitted on behalf of the Veteran by his family members in February 2011 and casts no doubt on their credibility, as they are lay statements and not conclusions by medical professionals, they do not represent competent evidence.  Espiritu; cf. Jandreau.  Moreover, to the extent it has been asserted that any current symptoms are the result of the incident in-service in which the Veteran cut his arm, while laypersons are competent to describe the Veteran's behavior, they are not competent to ascribe such behavior to an acquired psychiatric disorder or a personality disorder.  Significantly, the only medical explanation in the record for the Veteran's behavior in service, was that it was a manifestation of a personality disorder, (for which service connection is not permitted).  

Review of the evidence of record does not reveal any evidence from a medical professional supporting an assertion that the Veteran as a psychiatric disability as a result of service or service-connected disabilities.  In fact, the conclusions of medical professionals of record have found that there is no relationship between a current psychiatric disability and service or service connected disability.  In this regard, following a February 2008 VA psychiatric examination that resulted in a diagnosis on Axis I of a psychosis, the examiner found that this condition was not the result of military service or his service connected right ankle disability.  She noted that pre military experience "likely much more contributed to his current psychiatric condition than any of his military experiences."  The examiner concluded as follows: 

It does not appear likely that [the Veteran's] first psychiatric problems developed in the military and instead were likely present prior to his enlistment.  His suicidal gesture was in this examiner[']s opinion related to being overwhelmed due to his Axis II [personality disorder] issues.  There is no evidence to indicate that his psychiatric problems are related to his SC ankle condition.  

Reports from a May 2009 VA psychiatric examination resulted in a diagnosis on Axis I of Adjustment Disorder, NOS, with the examiner stating that the Veteran's anger problems were an "intrinsic" part of his personality related issues and were thus "not caused by or a result of his SC condition."  Finally, the conclusion following a November 2010 VA examination that resulted in a diagnosis on Axis I of a psychotic disorder was that the Veteran's depression was less likely as not caused by or a resulted of in-service injury.  As to the Veteran's assertion that his depression was the result of his treatment in service, the examiner stated that "this doesn't seem very plausible given his life long history of substance abuse, personality disorder issues, legal problems, and adjustment problems."  

As there is no competent evidence to support the Veteran's assertion that he has a psychiatric disorder (other than PTSD) as a result of service or service connected disability, the claim for service connection for such disability must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for psychiatric disorder other than PTSD, the doctrine is not for application.  Gilbert, supra.  

Turning to the claim for service connection for radiculopathy of the right and left lower extremity, which the Veteran asserts has been caused by service connected disability, VA electromyographic and nerve conduction studies conducted in May 2007 showed no evidence of radiculopathy.  The reports from the October 2009 VA examination, note that the motor and sensory examinations of the lower extremities were normal with no objective evidence of radiculopathy, and there is otherwise no objective evidence that the service connected back disability has resulted in radiculopathy of the lower extremities.  There being no competent evidence of current disability associated with radiculopathy of the right or left lower extremity, the claims for service connection for such disability must be denied on the basis of their being no current disability. Rabideau, Brammer, supra.   The doctrine of reasonable doubt is not for application with respect to these claims given the lack of any evidence of pertinent current disability.  

With regard to the claim for service connection for PTSD, while private clinical records reflect such a diagnosis from as early as 1994, and there are recent notations or record reflecting this diagnosis (See eg., February 15, 2011, and undated VA clinical record printed at the Lexington, Kentucky VA medical center on June 25, 2010), the evidence weighs against a conclusion that PTSD was incurred in service.  In this regard, a May 2009 VA examination conducted for the purpose of determining if the Veteran had PTSD resulted in the conclusion that the criteria for this diagnosis under DSM-IV, as required by regulation, had not been met.  The Veteran reported to the examiner at that time that the in-service stressor that resulted in PTSD was a right ankle injury sustained in service (documented by July and August 1977 service treatment reports of record).  The examiner in May 2009 noted that the Veteran did not have severe enough trauma to support a diagnosis of PTSD.  The conclusion following a July 2009 VA examination also was that there was "insufficient evidence" for a diagnosis of PTSD.  

Furthermore, to the extent that is concluded that a "current disability" of PTSD is demonstrated, no reliable evidence has linked PTSD to service.  In this regard, the private clinical evidence resulting in a diagnosis of PTSD in 1994 did not attribute this diagnosis to service and, while not directly attributing PTSD to any stressor, the only stressor descriptions accompanying this diagnosis were the events surrounding the death of the Veteran's daughter in a fire.  With respect to the diagnosis of "symptoms" of PTSD in 1999, while such symptoms were not directly ascribed to a specific event by the examiner at that time, the only stressors described in conjunction with this diagnosis were childhood sexual abuse and the death of the Veteran's daughter.  The same is true for the PTSD diagnosis entered into the record after 2009.  

With respect to stressors reported by the Veteran to VA adjudicators for the purpose of establishing service connection benefits, since these are not shown to be medically linked to the diagnosis (those stressors being limited to the death of the Veteran's daughter or the Veteran's own childhood abuse), an attempt to verify any would serve no purpose.  

Under these circumstances, the greater weight of the evidence is against the claim for service connection for PTSD, and the appeal in this regard is denied.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

1.  Back Disability

During the pendency of this appeal, substantive changes have been made to that portion of the Rating Schedule that addresses evaluation of the spine.  In 2002, the evaluation criteria for intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  The amendment was effective on September 23, 2002.  In September 2003, further amendments were made for evaluating disabilities of the spine, generally, although the criteria for evaluating intervertebral disc syndrome was continued.  These changes were made effective September 26, 2003.

The Board notes that in increased rating cases such as this one when rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria, although should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-03 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); VAOPGCPREC 3-2000 (April 10, 2000).

Prior to the above regulatory changes, slight limitation of lumbar motion warranted a 10 percent rating, moderate limitation of lumbar motion warranted a 20 percent rating, and severe limitation of motion warranted a 40 percent rating.   38 C.F.R. § 4.71a, DC 5292 (2002).  Also prior to these regulatory changes, a 10 percent rating for lumbosacral strain required characteristic pain on motion and a 20 percent rating required muscle spasm on extreme forward bending or the loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 40 percent rating was warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.  Finally, prior to the regulatory changes discussed herein, mild intervertebral disc syndrome was rated as 10 percent disabling, moderate intervertebral disc syndrome with recurring attacks was rated as 20 percent disabling, and severe intervertebral disc syndrome with recurring attacks with intermittent relief warranted a 40 percent rating.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised 2002 criteria, intervertebral disc syndrome is to be evaluated under the "Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes" or by combining the orthopedic and neurologic manifestations, whichever method results in the higher evaluation when the disabilities are combined under 38 C.F.R. § 4.25.

Under the revised criteria effective from September 2002, incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the previous 12 months warrant a 10 percent disability rating.  Incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the previous 12 months warrant a 20 percent disability rating.  Incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period warrant a 40 percent rating.  DC 5243 (2010).  

For purposes of evaluations under the revised criteria for rating intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" denotes orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  DC 5243 (2010), Note (1).

Further instructions under the revised criteria for rating intervertebral disc syndrome provide that, when evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated under the criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. at Note (3).

Under the revised criteria effective September 2003, the General Rating Formula for Diseases and Injuries of the Spine, provides a 0 percent rating for lumbar spine disabilities when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater is greater than 120 degrees but not greater 235 degrees; muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for lumbar spine disabilities under the revised criteria if there is 30 degrees or less of forward flexion of the thoracolumbar spine or favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  

Service connection for degenerative disc disease/degenerative joint disease of the lumbar spine was granted by a March 2009 rating decision.  This disability was rated therein as 0 percent disabling from October 16, 2000, 10 percent from March 27, 2007, and 0 percent from September 16, 2008.  Thereafter, an April 2010 rating decision increased the rating for the service connected back disability to 10 percent from December 31, 2009.  Given this action by the RO, there is for consideration whether the Veteran is entitled to ratings for his service connected back disability in excess of 0 percent from October 16, 2000, to March 26, 2007, and September 16, 2008, to December 30, 2009, and in excess of 10 percent from March 27, 2007, to September 15, 2008, and the period beginning December 31, 2009.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In assigning the ratings for the service connected back disability in its March 2009 rating decision, the RO noted that a VA examiner concluded after a January 2009 VA examination that the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine had been aggravated by service and had apportioned 30 percent of the lumbar spine disability to service and 70 percent to pre-service injury.  As such, this decision noted that this 70 percent pre-service level of disability was deducted when assigning the ratings for the service-connected back disability.  However, review of the record by the Board does not reveal adequate clinical information to determine the degree of disability at service entrance; as such, the pre-service disability in the lumbar spine will not be deducted in determining the proper rating to be assigned for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine in the analysis that follows.  

Summarizing some of the pertinent clinical evidence, Naval Hospital  reports dated in 2001 note that the Veteran had undergone  a lumbar laminectomy in January 2001 and was doing well in September 2001 with normal strength and sensation shown upon examination at that time.  A June 2004 VA examination showed range of motion in the lumbar spine as follows:  Forward flexion to 75 degrees, backward extension to 15 degrees, right and left lateral flexion to 20 degrees and right and left rotation to 20 degrees.  No radicular pain was reported and there was no loss of sensation in the lower extremities.  

A VA outpatient treatment report dated March 27, 2007, showed lumbar motion to 40 degrees of forward flexion and extension to 10 degrees with the Veteran reported a feeling as if his lumbar discs "popped."  An April 6, 2007, VA outpatient treatment report also reflected limitation of lumbar flexion to 40 degrees.  VA outpatient treatment record dated September 16, 2008, demonstrated improved lumbar motion to flexion of 90 degrees and extension to 20 degrees.  

Thereafter, reports from a January 2009 VA examination showed thoracolumbar flexion to 85 degrees, backward extension to 15 degrees, lateral flexion to 25 degrees on each side and rotation to 40 degrees on each side.  No abnormal curvatures were demonstrated to include kyphosis, lumbar flattening, and lumbar lordosis and there was no ankylosis or spasm.  An x-ray showed spondylitis and multilevel degenerative disc disease.  The examiner stated that the back disability resulted in no more than moderate effects on daily activities with the exception of the ability to play sports which was said to be severely limited.  

Subsequently, an October 2009 VA examination revealed forward lumbar flexion was limited to 75 degrees and extension to 15  degrees.  These reports also noted the occurrence of incapacitating episodes of intervertebral disc disease but did not indicate the frequency of such episodes.  

It is also observed that at the October 2009 VA examination, the Veteran reported that the primary spine pain was in his neck, and not his lumbar spine, and there were no findings of radiculopathy associated with lumbar spine disease.  The examination also revealed a normal posture and gait and no abnormal spinal curvatures to include kyphosis, lumbar flattening, lumbar lordosis, or ankylosis.  There was no paresthesia and testing revealed normal motor strength, reflexes, and sensation.  The examiner stated that there were no more than moderate effects on daily activities due to the lumbar spine condition, aside for the ability to play sports which was said to have been precluded.  Additional evidence includes reports from VA outpatient treatment dated from June 2010 to December 2010, which while referencing back pain, address themselves primarily to other health issues.  

Given that the June 2004, January 2009, and October 2009  VA examinations showed a loss of half of normal backward extension and rather significant limitation of lumbar flexion was shown upon VA outpatient treatment in March 2007 and April 2007, it would be reasonable to grant the Veteran the benefit of the doubt and conclude that "moderate" limitation of lumbar motion has been shown throughout the entire period.  As such, a 20 percent rating is warranted for the service connected degenerative disc disease/degenerative joint disease of the lumbar spine effective for the entire appeal period under the "old" criteria codified at DC 5292 on the basis of moderate limitation of lumbar motion.  

As for whether the Veteran is entitled to a rating in excess of 20 percent under the old criteria, such a rating would require either severe limitation of lumbar motion, severe recurring attacks of intervertebral disc syndrome with intermittent relief or severe disability due to lumbosacral strain under the old criteria codified at DCs 5292, 5293, or 5295, respectively.  As the VA compensation examinations cited above have showed that forward flexion was to, at worst, 75 degrees, it would not be reasonable to conclude that "severe" limitation of motion is demonstrated so as to warrant increased compensation on such a basis.

As for intervertebral disc syndrome, while intervertebral disc disease was described at the October 2009 VA examination, the clinical evidence from this examination does not describe a level of disability consistent with "severe" intervertebral disc syndrome as there was no paresthesia and testing revealed normal motor strength, reflexes, and sensation.  The June 2004 VA examination showed no radicular pain and also no loss of sensation, and review of the remaining clinical evidence does not otherwise suggest severe intervertebral disc syndrome was demonstrated at any time during the appeal period so a warrant a rating under the old criteria confided at DC 5293.  Finally, as the clinical evidence simply does not demonstrate the indicia for "severe" lumbosacral strain under the old criteria; namely, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of these symptoms with abnormal mobility on forced motion, a rating in excess of 20 percent under the old criteria codified at DC 5295 cannot be assigned at any point during the appeal period.   

With application of the revised criteria, a rating in excess of 20 percent only could be assigned for the period beginning the date of this revision (September 23, 2002) if the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine resulted in incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period.  In this regard, while the reports from the October 2009 VA examination noted the occurrence of incapacitating episodes of intervertebral disc disease, the examiner did not specify the frequency of such episodes and, as indicated above, the clinical findings from this examination do not appear to be reflective of any intervertebral disc syndrome, much less such severe intervertebral disc syndrome as to require bedrest prescribed by a physician for the time period required for increased compensation.  A review of the other evidence dated from September 23, 2002, does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period; as such, a rating in excess of 20 percent may not be assigned for intervertebral disc syndrome under the revised criteria. 

As for application of the General Rating Formula for Diseases and Injuries of the Spine contained in the revised criteria, a rating in excess of 20 percent only could be assigned beginning the effective date of these revisions (September 26, 2003) if the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine resulted in 30 degrees or less of forward flexion of the thoracolumbar spine or favorable ankylosis of the entire thoracolumbar spine.  The clinical evidence dated from September 26, 2003, has shown that flexion was to at worst to 40 degrees and was predominantly 75 degrees or better.  Moreover, the clinical evidence for this period has specifically demonstrated no ankylosis.  In short therefore, a rating in excess of 20 percent may not be assigned under the revised criteria codified under the General Rating Formula for Diseases and Injuries of the Spine. 

2.  Knee Disability

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2008).  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  Id.  The VA General Counsel has issued a precedent opinion holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5010-5003 and 5257, but cautions that any such separate rating must be based upon additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

Service connection for degenerative arthritis of both knees as secondary to service connected right ankle disability was granted by a December 2008 rating decision, based on the findings from a November 2008 VA examination during which the examiner related the Veteran's knee disabilities to the Veteran's service connected ankle disability.  A 10 percent rating was assigned for each knee under DC 5010, and these ratings have been continued to the present time.  The November 2008 VA examination revealed range of motion of the right knee was from 0 degrees extension to 105 degrees of flexion on the right, and from 0 degrees extension to 110 degrees of flexion on the left.  Painful motion on the right began at 90 degrees flexion and on the left at 100 degrees.  There was crepitus in each knee but no instability. 

At the most recent VA examination of the knees in October 2009, there was pain but no stiffness, instability, weakness or episodes of dislocation, subluxation, or locking.  It was indicated the Veteran had no limitations on standing.  (It also was indicated that the Veteran presented in a wheelchair, which he attributed to his back, and was unable to walk more than a few yards.) In any event, flexion in each knee was to 145 degrees and extension was again normal.  There was no objective evidence of pain or additional functional limitation with repetitive motion.  X-rays of each knee showed mild degenerative joint disease, which was the diagnosis entered in the report's conclusions.  Likewise, no more than mild effects on daily activities due to the Veteran's knees were identified.  

Additional evidence includes reports from VA outpatient treatment dated from June 2010 to December 2010.  While these contain references to the presence of knee pain, their focus was on treatment for symptoms not related to the knees. 

The clinical evidence shows that motion in each knee does not equate with the loss of flexion or extension to warrant a rating of 10 percent under DCs 5260 or 5261.  In this regard, a rating of 10 percent for loss of flexion under DC 5260 would require flexion to be limited to 45 degrees; in the instant case, knee flexion was at worst, to 90 degrees on the right and 100 degrees on the left.  A rating in excess of 10 percent for loss of extension under DC 5261 would require extension to be limited to 10 degrees.  Thus, as extension was full each knee at the above examinations, increased compensation would not be warranted under DC 5261.  Additionally, as subluxation or instability was not demonstrated by the clinical findings on the VA examinations reported above, entitlement to an increased or separate rating for subluxation or lateral instability would not be warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Accordingly, ratings in excess of 10 percent for the Veteran's service connected knee disabilities cannot be assigned under the schedule of ratings.  

3.  Right Ankle     

Full ankle dorsiflexion is to 20 degrees and full ankle plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Moderate disability resulting from a foot injury warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  Moderately severe disability is required for a 20 percent rating under DC 5284.  

As the Veteran sustained a chip fracture of the right ankle (apparently the distal fibula) during service, he was service connected for right ankle arthritis in a March 2006 rating action, and assigned a 10 percent disability evaluation under DC 5010.  This rating has been continued until the present time.  Pertinent evidence includes reports from a May 2008 VA examination that showed the Veteran able to heel and toe walk, although at a November 2008 VA examination, the examiner indicated the presence of excess lateral laxity.  Range of motion measurements at that time showed dorsiflexion to 5 degrees, at which point pain began, and plantar flexion to 30 degrees, at which pain began.  Repetitive motion produced no additional limitation of motion or functional loss.  The right ankle disability was said to result in no more than moderate effects on usual daily activities aside from sports which were said to be severely impacted.  

At the October 2009 VA examination, the Veteran reported no specific right ankle complaints with the exception that he had to watch out for throw rugs, as the ankle would turn.  Right ankle symptoms were said to include pain but no instability, stiffness, weakness, incoordination, effusion, inflammation or episodes of dislocation, subluxation or locking.  The examination of the right ankle was normal with no instability, abnormality, or angulation noted.  Motion in the right ankle was to 15 degrees dorsiflexion and to 45 degrees of plantar flexion.  There was no objective evidence of pain or additional functional limitations after repetitive use.  The examiner stated the right ankle disability had no effect on usual daily activities.  

The most recent VA compensation examination of the right ankle conducted in September 2010 showed diffuse tenderness but no instability, tendon abnormality, or angulation.  Range of motion was not reported in a comprehensible way, but there was apparently some limitation of motion.  The examiner commented that range of motion in the ankle was difficult to accurately discern due to severe back and multiple joint pain, and subsequently dated outpatient treatment records do not reflect any attention being directed to the ankle.  

After considering the record, the Board concludes a rating in excess of 10 percent for the service-connected right ankle arthritis is not warranted, since the evidence fails to satisfactorily demonstrate the presence of marked ankle limitation of motion.  Indeed, as recently as 2009, there was normal plantar flexion with dorsiflexion to 15 degrees, (with the 2010 examination report unable to set out a reliable range of motion due to severe back pain being expressed at that time, together with various other joint pain complaints).  In any case, absent competent, credible evidence of marked limitation of ankle motion, and indeed, an absence of evidence reflecting instability, stiffness, weakness, incoordination, effusion, inflammation or episodes of dislocation, subluxation or locking, a basis upon which to establish an increased evaluation has not been presented.  

4.  Extraschedular/Final Considerations

In making the above determinations with respect to the claims for increased ratings, the Board has considered the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the clinical evidence has not shown that entitlement to increased compensation is warranted on the basis of loss of motion, weakness, excessive fatigability or lack of endurance or incoordination during flareups of back, knee, or right ankle pain after repetitive use, and the VA examination reports specifically reflect consideration of the DeLuca criteria.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations granted by the RO and Board herein are not inadequate.  As indicated, ratings in excess of these evaluations are provided for certain manifestations of the Veteran's service-connected residuals at issue, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service connected residuals have not shown functional limitation beyond that contemplated by the ratings assigned by the RO for the service connected knee and right ankle disabilities and the rating assigned herein by the Board for degenerative disc disease/degenerative joint disease of the lumbar spine.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

In written contentions and sworn testimony to the undersigned at the February 2011 hearing, the Veteran asserts a much more debilitating condition due to his service connected lumbar spine, knee, and right ankle disabilities than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case which have been assumed to be credible in its analysis.  Also considered credible for the purpose of the Board's analysis have been the statements submitted by the Veteran's family members describing the severity of his service connected disabilities.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative medical evidence cited above.  See Espiritu; cf. Jandreau.  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims for increased ratings for knee, and right ankle disabilities must be denied, and a rating in excess of 20 percent for degenerative disc disease/degenerative joint disease of the lumbar spine cannot be granted.  Gilbert, supra.


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD is denied. 

Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service connected lumbar spine disability, is denied. 

Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service connected lumbar spine disability, is denied. 
  
Entitlement to service connection for PTSD is denied. 

Entitlement to a initial rating of 20 percent for degenerative disc disease/
degenerative joint disease of the lumbar spine for the entirety of the appeal period, is granted, subject to regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.   

Entitlement to an initial rating in excess of 10 percent for arthritis of the right ankle is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


